SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated November 11, 2015 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102), September 11, 2008 (Registration No. 333-153419) and on August 17, 2015 (Registration No. 333-206420) Enclosure: Partner Communications reportsthird quarter 2015 results PARTNER COMMUNICATIONS REPORTS THIRD QUARTER 2015 RESULTS1 PARTNER REPORTED A LOSS OF NIS 9 MILLION FOR Q3'15 POST-PAID CELLULAR SUBSCRIBER BASE INCREASED BY 24, DECREASE OF 32,000 PRE-PAID SUBSCRIBERS IN Q3'15 NET DEBT DECREASED BY NIS '14 TO NIS 2,355 MILLION Third quarter 2015 highlights (compared with third quarter 2014) · Total Revenues: NIS 1,006 million (US$ 256 million), a decrease of 9% · Service Revenues: NIS 760 million (US$ 194 million), a decrease of 12% · Equipment Revenues: NIS 246 million (US$ 63 million), an increase of 2% · Operating Expenses (OPEX)2including cost of equipment sold: NIS 844 million (US$215 million), an increase of 1% · Operating Expenses (OPEX)2: NIS 650 million (US $166 million), a decrease of 1% · Adjusted EBITDA3: NIS 196 million (US$ 50 million), a decrease of 30% · Adjusted EBITDA Margin: 19% of total revenues compared with 26% · Loss for the period: NIS 9 million (US$ 2 million), a reduction of NIS 49 million · Net Debt4: NIS 2,355 million (US$ 600 million), a decrease of NIS 282 million · Free Cash Flow (before interest)5: NIS 291 million (US$ 74 million), an increase of 160% · Cellular ARPU: NIS 71 (US$ 18), a decrease of 7% · Cellular Subscriber Base: approximately 2.74 million at quarter-end, a decrease of 5% Rosh Ha’ayin, Israel, November 11, 2015 – Partner Communications Company Ltd. (“Partner” or the “Company”) (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the quarter ended September 30, 2015. 1The financial results presented in this press release are unaudited. 2Operating expenses include cost of service revenues, and selling, marketing & administrative expenses, and exclude depreciation and amortization and impairment charges. 3For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 4Total long term debt including current maturities less cash and cash equivalents. 5Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 2 Commenting on the third quarter of 2015 results, Mr. Isaac Benbenisti, CEO of Partner noted: "The third quarter results reflect the telecommunications market environment in which competition in the cellular market remains intense and is characterized by continued price erosion. The reform of the fixed line wholesale market, which includes internet and fixed telephony services, has still not been implemented as anticipated, and we are experiencing many difficulties, as well as prolonged and cumbersome regulatory processes, which limit the potential to succeed and create a competitive telecommunications market. We hope that the Ministry of Communications will remove the barriers as soon as possible, in order to fully implement the reform and enable customers to experience a quality service with an advanced technology at attractive prices, in both internet and fixed telephony services. In the cellular segment, we moved in the reported quarter to a positive recruitment of Post-Paid subscribers with an increase of 24,000 subscribers, in contrast to the previous three quarters in which there was a cumulative decline of 33,000 post-paid subscribers. We have seen growth in subscriber consumption of cellular data of approximately 70% over the last four quarters, a trend we believe will continue in the future. The move to the 4G network is expected to support this trend. We also observe an increase in data speeds and an improved customer service experience since we shifted to the 20 MHz frequency band, after receiving the new frequencies from the Ministry of Communications. We have significantly scaled down our investments in infrastructure which decreased by approximately 50% in the first nine months of 2015, compared with the first nine months of 2014. The erosion in operating profitability does not allow us to make the same volume of investments as in the past. We recorded a net loss for the Company for the reported quarter. This loss reflects, on the one hand, the intense competition in the cellular market over the last few years which has led to significant erosion in revenues in a relatively short period of time, and on the other hand, our limited ability to cut costs further. We are continuing to act to improve our results by focusing both on revenues as well as expenses, in order to provide comprehensive and quality service to our customers and to expand our value proposition and advantage in the telecommunications sector.” 3 Mr. Ziv Leitman, Partner's Chief Financial Officer, commented on the quarterly results as compared to the second quarter: “During the third quarter of 2015, the competition in the cellular market continued to erode service revenues. However, this was more than offset by the effects of seasonal roaming revenues, among other things. The churn rate for cellular subscribers stood at 10.8% in the third quarter of 2015 compared to 10.9% in the previous quarter and 12.0% for the third quarter of 2014, reflecting a decline in the churn of Post-Paid subscribers. Whilst this is the second consecutive quarterly decline in the churn rate, the churn rate remains high, reflecting the intense competition. Cellular ARPU in the third quarter of 2015 totaled NIS 71, an increase from NIS 70 in the second quarter of 2015, resulting mainly from the seasonal roaming revenues, as explained above. The second and third quarters tend to be characterized by higher roaming revenues compared with the first and fourth quarters, which positively impacts on the ARPU level. We, nevertheless, continue to experience price erosion in our airtime and data packages and services. Revenues and gross profit from equipment sales in the third quarter of 2015 decreased by NIS 41 million and NIS 15 million, respectively, compared to the previous quarter. The decrease was primarily due to significant handset sales in the third quarter to large corporate customers at prices generating lower than average profitability, as well as a change in product mix. Operating expenses increased by NIS 49 million, primarily reflecting the NIS 35 million one-time expense of the employee retirement plan, as announced in the previous quarter. Adjusted EBITDA in the third quarter of 2015 decreased by NIS 40 million, or 17%, compared with the previous quarter. Adjusted EBITDA for the cellular segment decreased by 14% while Adjusted EBITDA for the fixed-line segment decreased by 22%. The decreases mainly reflected the one-time expense of the employee retirement plan as well as the decline in gross profit from equipment sales. Adjusted EBITDA of the fixed-line segment was also negatively affected by the losses arising from the sale of internet services following implementation of the wholesale broadband market reforms. In addition, the implementation of the wholesale broadband market may have a further negative effect on our Adjusted EBITDA and on the Company's results for future periods. These factors were partially offset by income resulting from the new framework agreement with Orange in an amount of approximately NIS 22 million, and the positive impact of the seasonal roaming revenues. Finance costs, net, totaled NIS 40 million this quarter, a decrease of 13% compared to the previous quarter, mainly reflecting lower linkage costs from the smaller increase in the Consumer Price Index level. 4 Overall, the Company recorded a loss for the third quarter of 2015 of NIS 9 million compared with a profit of NIS 9 million in the previous quarter. The decrease in profits largely reflected a one-time expense of the employee retirement plan, as well as lower gross profit from equipment sales, partially compensated for by the income from the new framework agreement with Orange and the positive impact of the seasonal roaming revenues. Cash capital expenditures in fixed assets (CAPEX payments) in the third quarter of 2015 totaled NIS 62 million compared to NIS 110 million in the previous quarter, a decrease of 44% mainly due to the one-time payment to the Ministry of Communications during the second quarter of 2015 for the 4G frequencies, in the amount of NIS34million. On an accrual basis, investments in fixed assets in the first nine months of 2015 totaled NIS185 million (including NIS 34 million for the 4G frequencies), compared with NIS 289 million in the first nine months of 2014. Free cash flow (before interest payments) in the third quarter of 2015 totaled NIS 291 million, compared with NIS 24 million in the second quarter of 2015. The increase in free cash flow primarily reflected the one-time payment from Orange in the amount of approximately NIS 170 million (€40 million) as part of the new framework agreement with Orange, as well as the decrease in capital expenditures and the decrease in other items of working capital, partially offset by the decrease in Adjusted EBITDA. As of September 30, 2015, net debt amounted to approximately NIS 2.4billion (total long term debt and current maturities less cash and cash equivalents of NIS 1.4 billion). In the third quarter, net debt declined by NIS 271 million, largely a result of the positive free cash flow (after interest payments)." 5 Key Financial Results6(unaudited) NIS Million (except EPS) Q3'15 Q3'14 % Change Revenues (9 )% Cost of revenues (3 )% Gross profit )% Operating profit 32 )% Profit (loss) for the period (9 ) 40 N/A Earnings (loss) per share (basic, NIS) ) N/A Free cash flow (before interest) +160 % Key Operating Indicators (unaudited) Q3'15 Q3'14 Change Adjusted EBITDA (NIS million) )% Adjusted EBITDA as a percentage of total revenues 19
